Name: 95/293/EC: Commission Decision of 18 July 1995 on special financial contributions from the Community for the eradication of Newcastle disease in Germany (Only the German text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  food technology;  agricultural policy;  Europe;  economic policy
 Date Published: 1995-08-02

 Avis juridique important|31995D029395/293/EC: Commission Decision of 18 July 1995 on special financial contributions from the Community for the eradication of Newcastle disease in Germany (Only the German text is authentic) Official Journal L 182 , 02/08/1995 P. 0026 - 0026COMMISSION DECISION of 18 July 1995 on special financial contributions from the Community for the eradication of Newcastle disease in Germany (Only the German text is authentic) (95/293/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field (1), as last amended by Decision 94/370/EC (2), and in particular Articles 3 and 4 thereof,Whereas outbreaks of Newcastle disease occurred in Germany in 1993; whereas the appearance of this disease is a serious danger to the Community's poultry and, in order to help eradicate the possibility of compensating for the losses suffered;Whereas, as soon as the presence of Newcastle disease was officially confirmed the German authorities took appropriate measures which included the measures as listed in Article 3 (2) of Decision 90/424/EEC; whereas such measures were notified by the German authorities;Whereas the conditions for Community financial assistance have been met;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 For outbreaks of Newcastle disease which occurred during 1993 Germany may obtain Community financial assistance. The financial contribution by the Community shall be:- 50 % of the costs incurred by Germany in compensating owners for the slaughter, destruction of poultry and poultry products as appropriate,- 50 % of the costs incurred by Germany for the cleaning and disinfection of holdings and equipment,- 50 % of the costs incurred by Germany in compensating owners for the destruction of contaminated feedingstuffs and contaminated equipment.Article 2 1. The Community financial contribution shall be granted after supporting documents have been submitted.2. The documents referred to in paragraph 1 shall be sent by Germany no later than six months from the notification of this Decision.Article 3 This Decision is addressed to the Federal Republic of Germany.Done at Brussels, 18 July 1995.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 224, 18. 8. 1990, p. 19.(2) OJ No L 168, 2. 7. 1994, p. 31.